Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CORRECTED ACTION
	Additional examiner’s amendments are presented by this correction.

Claim Status
	Claims 1, 5, 9, 11, 15, 19 and 21 have been amended, and claims 4, 8, 14 and 18 have been cancelled without prejudice. Therefore claims 1-3, 5-7, 9-13, 15-17 and 19-21 are pending.

Response to Arguments
	The claim objections are withdrawn in view of the claim amendments.
	The 112 rejection is withdrawn in view of the claim amendments.
	The 101 rejection is withdrawn in view of the claim amendments.
	The claims recite a practical application of an abstract idea as the claims are drawn to a system for auto-populating an electronic transaction process. The system includes a processor to:
Train a multiclass identification model to:
			normalize a label obtained from the bill document; 
send a list of potential payee name candidates to be displayed; 
receive a payee name selection from the list of potential payee name candidates; and 
extract a feature vector associated with the normalized label based on the received payee name selection.
obtain a plurality of scanned payee identifiers from an optical character recognition scan of a digital bill document; 
determine an identifier type for each of the plurality of scanned payee identifiers; 
compare each scanned payee identifier with a corresponding set of stored payee identifiers to obtain at least one first identifier type match, the corresponding set of stored payee identifiers comprising stored payee identifiers of the identifier type for that scanned payee identifier; 
determine an identifier type match score for each of the at least one identifier match;
determine an overall score based on each identifier type match score; 
select the stored payee identifier associated with a highest overall score; and 
populate an input field associated with the electronic transaction process with the payee identifier.
	Viewed in combination and as a whole the elements of the claims are more than the application of the words “apply it” or the like to an abstract idea.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
A system for auto-populating an electronic transaction process, the system comprising: 
at least one processor; and a memory storing instructions which when executed by the at least one processor configure the processor to:
 	train a multiclass identification model to:
		normalize a label obtained from a digital 
send a list of potential payee name candidates to be displayed; 
receive a payee name selection from the list of potential payee name candidates; and 
extract a feature vector associated with the normalized label based on the received payee name selection.
obtain a plurality of scanned payee identifiers from an optical character recognition scan of the[[a]] digital bill document; 
determine an identifier type for each of the plurality of scanned payee identifiers; 
compare each scanned payee identifier with a corresponding set of stored payee identifiers to obtain at least one first identifier type match, the corresponding set of stored payee identifiers comprising stored payee identifiers of the identifier type for that scanned payee identifier; 
determine an identifier type match score for each of the at least one identifier match;
determine an overall score based on each identifier type match score; 
select the stored payee identifier associated with a highest overall score; and 
populate an input field associated with the electronic transaction process with the payee identifier.

	11. A method of auto-populating an electronic transaction process, the method comprising: 
training a multiclass identification model, comprising: 
normalizing a label obtained from a digital 
sending a list of potential payee name candidates to be displayed; 
receiving a payee name selection from the list of potential payee names candidates; and 
extracting a feature vector associated with the normalized label based on the received payee name selection; 
obtaining a plurality of scanned payee identifiers from an optical character recognition scan of [[a]]the digital bill document; 
determining an identifier type for each of the plurality of scanned payee identifiers; 
comparing each scanned payee identifier with a corresponding set of stored payee identifiers to obtain at least one identifier type match, the corresponding set of stored payee identifiers comprising stored payee identifiers of the identifier type for that scanned payee identifier; 
determining an identifier type match score for each of the at least one identifier type match;
determining an overall score based on each identifier type match score;
selecting the stored payee identifier associated with a highest score; and 
populating an input field associated with the electronic transaction process with the payee identifier.

21. A non-transitory computer-readable storage medium comprising computer- executable instructions, which when executed by a processor cause the processor to perform a method of auto-populating an electronic transaction process, the method comprising: 
training a multiclass identification model, comprising: 
normalizing a label obtained from [[the]]a digital bill document; 
sending a list of potential payee name candidates to be displayed; Page 7 of 10Appl. No. : 16/671,953Attorney Docket No.: 05007268-159US Amdt. Dated March 17, 2022 Reply to Office Action of December 17, 2021 
receiving a payee name selection from the list of potential payee names candidates; and 
extracting a feature vector associated with the normalized label based on the received payee name selection; 
obtaining a plurality of scanned payee identifier identifiers from an optical character recognition scan of [[a]]the digital bill document; 
determining an identifier type for each of the plurality of scanned payee identifiers; 
comparing 
determining an identifier type match score for each of the at least one identifier type match; and 
determining an overall score based on each identifier type match score; 
selecting the stored payee identifier associated with a highest score; and 
populating an input field associated with the electronic transaction process with the payee identifier.

Allowable Subject Matter

Claims 1-3, 5-7, 9-13, 15-17 and 19-21 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not disclose, either alone or in combination, the elements of the independent claims as disclosed above.

The closest prior art is:
Mason - 8311942 
Abstract
A method for paying a bill includes receiving a bill notification email directed to a user, scanning the bill notification email to gather, from the bill notification email, bill information that includes a billed amount and a biller identifier, generating a network protocol request referencing a bill payment service and that includes the bill information, and augmenting the bill notification email with a selectable interface component that includes the network protocol request to create a modified bill notification email. The method further includes presenting the modified bill notification email to the user, receiving a selection of the selectable interface component, extracting the bill information from the network protocol request based on the selection to obtain extracted bill information, and paying the bill using the extracted bill information by paying the billed amount to the biller identified by the biller identifier using a financial account of the user.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694